Order entered October 4, 2018




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-01055-CV

     FAY SERVICING, L.L.C. AND CHRISTIANA TRUST, A DIVISION OF
 WILMINGTON SAVINGS FUND SOCIETY, FSB, AS TRUSTEE OF ARLP TRUST 3,
                              Appellants

                                                V.

      TIMMY LATTIE SAVAGE II AND SARAH ELIZABETH SAVAGE, Appellees

                      On Appeal from the 219th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 219-02619-2016

                                            ORDER
        Before the Court is appellant’s October 3, 2018 unopposed motion to abate appeal to

facilitate settlement negotiations. We GRANT the motion, ABATE the appeal, and ORDER

the parties to file a status report or motion to reinstate appeal no later than November 5, 2018.

The deadline for filing the appellate record is suspended while the appeal is abated and will be

reset if necessary upon reinstatement of the appeal.

        We DIRECT the Clerk of the Court to send a copy of this order to Collin County District

Clerk Lynne Finley; Indu Bailey, Official Court Reporter of the 219th Judicial District Court;

and, the parties.

                                                       /s/   DAVID EVANS
                                                             JUSTICE